Citation Nr: 0529529	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  01-00 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Angel L. Diaz Palenque, 
Attorney


WITNESS AT HEARING ON APPEAL

R.C.G., M.D.




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
January 1972.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of an August 2000 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied an 
application to reopen a claim for service connection for the 
cause of the veteran's death.  By decision of the Board in 
August 2002, the previously denied claim was reopened for 
review on a de novo basis.  

The case was set for development by the Board, then remanded 
when the regulatory authority for such development was 
invalidated by the United States Court of Appeals for the 
Federal Circuit.  Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
development ordered has now been accomplished and the case 
is, once again, before the Board for appellate consideration.  


FINDINGS OF FACT

1.	The veteran died in February 1991, at the age of 40.  The 
immediate cause of death was acute intoxication with morphine 
and codeine.

2.	At the time of the veteran's death, service connection was 
in effect for an schizophrenia, rated 50 percent disabling.  
A subsequent rating decision assigned a 100 percent 
evaluation for accrued benefits purposes.  

3.	The cause of the veteran's death is not shown to be due to 
a manifestation of the veteran's service-connected 
psychiatric disorder, and his death was not a suicide.  

4.	A disability of service origin was not involved in the 
veteran's death.


CONCLUSION OF LAW

A service-connected disease or disability did not cause or 
contribute substantially or materially to the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  In addition, the Court held that a 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must accomplish the following: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.

In a VCAA letter dated in March 2004, the RO notified the 
appellant of the information and evidence necessary to 
substantiate the claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, the RO asked 
the appellant to submit any evidence in her possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the appellant prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claim was 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005)

The Board finds that the duty to assist has been satisfied:  
evidence identified by the appellant has been obtained, the 
appellant has had a hearing, and a VA medical opinion has 
been obtained.

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  The record shows that 
the veteran died in February 1991, at the age of 40.  The 
immediate cause of death was acute intoxication with morphine 
and codeine.  These findings were confirmed in an autopsy 
that was performed following the veteran's death, a copy of 
which is of record and has been reviewed.  The autopsy report 
found that the overdose was an accident.  The appellant 
contends that the fatal drug overdose was, in fact, suicide 
brought on by the veteran's service connected psychiatric 
disorder.  At the time of the veteran's death, service 
connection was in effect for schizophrenia.  

Post-service medical records include reports of the treatment 
that the veteran received for his service-connected 
psychiatric disorder.  It is noted that the veteran, at 
times, indicated that he had suicidal and homicidal thoughts.  

The veteran's claims file was reviewed by a VA physician in 
April 2004.  It was noted that the veteran had died in 
February 1991 due to acute intoxication with morphine and 
codeine.  The toxicological tests performed for an autopsy 
were negative for alcohol or other substances.  It was noted 
that a private physician had testified as an expert witness 
at a hearing on appeal and that his treatment records had 
been made available for review.  The private physician 
indicated that the veteran's use of drugs was for self-
medication.  It was noted that the medical records did not 
show the use of illegal substances, although the veteran had 
a history of alcohol use.  The examiner noted that it was 
generally known that the use of illegal substances was not 
for the intention of committing suicide, but was for self-
gratification in a voluntary manner.  There was no evidence 
in the medical literature that illegal drugs could be used to 
treat or self-medicate schizophrenia, the veteran's 
psychiatric disorder.  Based on all the considerations and 
evidence, it was considered that it was not likely that the 
veteran's use of alcohol, morphine and codeine was caused by 
or aggravated by, or a manifestation of, the veteran's 
service-connected psychiatric illness.  

Dependency and indemnity compensation may be awarded to a 
veteran's spouse, children, or parents for death resulting 
from a service-connected or compensable disability.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  In order for service 
connection for the cause of the veteran's death to be 
granted, it must be shown that a service- connected disorder 
caused his or her death, or substantially or materially 
contributed to it.  A service-connected disorder is one that 
was incurred in or aggravated by active service, or in the 
case of certain chronic diseases, one that was shown to have 
been present to a degree of 10 percent or more within one 
year of the veteran's final separation from active duty.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.307, 
3.309.

Death is deemed to have been caused by a service-connected 
disability when the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
service-connected disability is deemed to have been the 
principal cause of death when it, singly or jointly with 
another disorder, was the immediate or underlying cause of 
death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

Debilitation due to a service-connected disability may not be 
assumed in this case because the service-connected 
schizophrenia did not affect a vital organ.  See 38 C.F.R. 
§ 3.312(c)(3).

Given the medical findings in this case, it is prudent to 
note that the law and regulations provide that compensation 
shall not be paid if a disability or death was the result of 
the person's own willful misconduct or abuse of alcohol or 
drugs.  38 U.S.C.A. §§ 105, 1110 (West 2002); 38 C.F.R. §§ 
3.1(n), 3.301(c) (2004).  With respect to alcohol and drug 
abuse, Section 8052 of the Omnibus Budget Reconciliation Act 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
351, prohibits (effective for claims filed after October 31, 
1990) payment of compensation for a disability or death that 
is a result of a veteran's own alcohol or drug abuse.  

In order for suicide to constitute willful misconduct, the 
act of self-destruction must be intentional.  A person of 
unsound mind is incapable of forming an intent (mens rea, or 
guilty mind, which is an essential element of crime or 
willful misconduct).  It is a constant requirement for a 
favorable action that the precipitating mental unsoundness be 
service connected.  38 C.F.R. § 3.302(a) (2004).

Whether a person, at the time of suicide, was so unsound 
mentally that he or she did not realize the consequences of 
such an act, or was unable to resist such impulse is a 
question to be determined in each individual case, based on 
all available lay and medical evidence pertaining to his or 
her mental condition at the time of suicide.  The act of 
suicide or a bona fide attempt is considered to be evidence 
of mental unsoundness.  Therefore, where no reasonable 
adequate motive for suicide is shown by the evidence, the act 
will be considered to have resulted from mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances which could 
lead a rational person to self-destruction.  38 C.F.R. § 
3.302(b) (2003).

The evidence of record shows that the veteran died as the 
result of an accidental drug overdose.  The appellant argues 
that his death was a suicide, which might be related to his 
service-connected schizophrenia.  While this is possible, the 
most credible medical opinion of record, that of the VA 
physician who evaluated the complete medical record in April 
2004, shows that the veteran's drug overdose was more likely 
than not an attempt at gratification through drug use, rather 
than a suicidal gesture.  As such, a disability that caused 
death has not been related to service or to a service 
connected disability in any way and service connection for 
the cause of the veteran's death must be denied.  


ORDER

Service connection for the cause of the veteran's death is 
denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


